Citation Nr: 1505108	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  06-16 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1962 to July 1965; from January 18, 1991, to January 21, 1991; and from November 1991 to May 1992.  The Veteran also had reserve service from March 1976 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in June 2010, April 2013, and December 2013.


FINDINGS OF FACT

1.  The evidence demonstrates that a cervical spine disability, to include degenerative disc disease, status post discectomy and fusion, is not shown to have had its onset during service; that cervical spine arthritis was not manifest within one year of active service; and that a cervical spine disability is not otherwise etiologically related an event, injury, or disease during military service.

2.  The evidence demonstrates that a lumbar spine disability, to include degenerative disc disease, facet arthritis, and central canal stenosis, is not shown to have had its onset during service; that lumbar spine arthritis was not manifest within one year of active service; and that a lumbar spine disability is not otherwise etiologically related an event, injury, or disease during military service.


CONCLUSIONS OF LAW

1.  A cervical spine disability, to include degenerative disc disease, status post discectomy and fusion, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  A lumbar spine disability, to include degenerative disc disease, facet arthritis, and central canal stenosis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in February 2004.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, private treatment records, Social Security Administration (SSA) records, internet source information pertaining to back disabilities and job descriptions for loadmasters and linemen, and the Veteran's statements in support of his claims.  The development requested on remand in June 2010, April 2013, and December 2013 has been substantially completed.  The Board finds that, in light of the evidence obtained, further efforts to comply with the remand directives requesting action to verify the specific nature of the Veteran's service in July 1997 is not required.  There is no probative evidence demonstrating that the Veteran had qualifying military service at the time of his reported injury in July 1997.  

The Veteran was notified in July 2014 that the Defense Finance and Accounting Service could not conduct a search of stored paper records without additional, identifying information.  The records also show that a search for additional service treatment records was negative and that the Veteran was appropriately notified of that fact.  A September 2014 VA report of general information found that all efforts to obtain records concerning additional service had been exhausted.  It was noted that the Veteran had been contacted and that he reported he had no active or inactive duty for training after April 1993.  It was also noted that the Air Reserve Personnel Center, the National Personnel Records Center, and the Defense Personnel Records Image Retrieval System had been contacted and that efforts to obtain additional records were unsuccessful.  The Board finds there is no evidence of any additional existing pertinent records and that further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is found to be sufficient to adequately support a decision.

Service Connection Claims

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2014); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2014).  Regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA and INACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection can be granted for certain chronic diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Lay evidence presented by a Veteran concerning a continuity of symptoms after service may be considered credible, and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In determining whether evidence submitted by a Veteran is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (where the claimant was also a physician, and therefore a medical expert, Board should properly consider the appellant's own personal interest in the outcome of the case).  VA may favor one medical opinion over another provided an adequate basis for doing so is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

The Veteran contends that he has cervical and lumbar spine disabilities as a result of service.  In a July 2004 statement he reported that while on active duty from 1962 to 1965 he worked to replace old telephone poles and on several occasions fell on his back or in the sitting position from a height of 10 feet to 25 feet.  He also asserted that during reserve service he sustained cervical and lumbar spine injuries in his duties as a cargo plane loadmaster.  

The available service and reserve service medical records show a clinical evaluation of the Veteran's spine upon separation examination in May 1965 was normal and that subsequent evaluations of the spine dated through June 1992 were also normal.  In reports of medical history associated with examinations, the Veteran denied having or having ever had a history of recurrent low back pain.  Of record is a handwritten treatment note and the date, presumed to be in July 1997, is not clearly observable without close scrutiny in the context of the record.  The treatment note indicates that the Veteran complained of increased left "hip bone" pain over three days as a result of a lifting/turning motion with pain at the L3 level to the lateral aspect and similar episodes in the past, and that he was given Toradol 60 mg IM (intramuscular) with significant improvement after the medication was administered.  The Veteran was observed to walk with a stiff back.  There was no tenderness to palpation, but there was decreased range of motion secondary to pain.  Straight leg raise testing was negative and motor and sensory evaluations were intact.  The stamp of E.L., Capt., USAF, MC, a number, and the designation 44F3 follows the treatment note.

VA treatment records dated February 26, 2003, show that the Veteran complained of aching in the low back and right leg over two weeks.  A May 31, 2003, report noted he stated that 30 years earlier he developed radicular pain down the right leg and that the previous February he experienced pain down the right leg while driving a truck.  X-ray studies revealed mild degenerative changers to the thoracic spine and moderate degenerative disc disease at C4-C7.  A May 2003 computed tomography scan revealed marked facet joint hypertrophy and degenerative disc disease that was most pronounced at L3-4. 

SSA records show that the Veteran reported that his right leg numbness first began to bother him on February 10, 2003.  He also reported that he had work experience as a loadmaster in service until March 1993 and that he had worked as a loadmaster for a private air cargo company from 1994 to 1999.  

A December 2011 VA examination found that the claimed cervical spine and lumbar spine disabilities were less likely incurred in or caused by the claimed in-service injury, event, or illness.  It was noted that the July 1997 treatment record showed complaints of hip pain for three days, and that on examination straight leg raise testing was negative, there was no tenderness in the back, and motor and sensory examination were intact.  The records included a February 26, 2003, note showing low back and right leg pain over two weeks and that prior to onset he had been driving long distances in a company truck.  It was also noted that while back sprain or strain involve the muscles and ligaments (soft tissues) of the spinal region, a degenerative process involves the discs and vertebral bodies, and one is not the cause of or related to the other.  Therefore, the examiner concluded that it was as likely as not that at that time the Veteran had an acute episode of hip pain.  

A May 2013 VA medical opinion based upon a review of the record found it was less likely that the Veteran's cervical and lumbar spine disabilities were incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that VA records dated February 26, 2003, and SSA records indicating a disability began February 10, 2003, implied that an injury six years earlier was acute, benign, and self-limiting.  The examiner noted the record was reviewed, but that the original treatment note from the July 1997 event could not be located and the opinion relied upon the referenced note in a 2011 VA examination report.  

A July 2014 VA medical opinion based upon a review of the record found there was no objective evidence to sustain that any current cervical spine or lumbar spine disability was related to any disease or injury incurred or aggravated during active service or was incurred or aggravated by an incident addressed in a July 1997 treatment record.  

Based upon the evidence of record, the Board finds that a cervical spine disability, to include degenerative disc disease, status post discectomy and fusion, and a lumbar spine disability, to include degenerative disc disease, facet arthritis, and central canal stenosis, are not shown to have had their onset during service; that arthritis of the lumbar and cervical spine was not manifest within one year of active service; and that cervical and lumbar spine disabilities were not otherwise etiologically related an event, injury, or disease during military service.  The Board finds there is no probative evidence of a cervical or lumbar spine injury during active service or during a period of ACDUTRA or INACDUTRA service.  The Veteran had no verified service in July 1997 and his statements as to injuries during service prior to March 1993 are not credible as they are inconsistent with the other evidence of record.  The opinions of the December 2011, May 2013, and July 2014 VA examiners are found to be persuasive and based upon adequate rationale.  The opinions are shown to have been based upon a thorough review of the evidence of record and adequate consideration of the credible evidence of record.  

The Board finds that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions of a nexus between his present cervical and lumbar spine disabilities and service.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As questions of medical diagnosis and a relationship to service are complex etiological questions akin to the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  

The appellant's statements as to injuries in service are found to be not credible due to inconsistency with the other evidence of record.  In fact, he specifically denied having had any back problems upon separation examination in May 1965 and upon reports of medical history dated through June 1992.  He variously reported the onset of back pain.  In May 2003, he reported it began 30 years prior.  However, Social Security records show that the Veteran reported back pain began in February 2003.  In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (where claimant was also a physician, and therefore medical expert, that the Board should consider the appellant's own personal interest in outcome of the case).  Therefore, the Board finds that the evidence concerning onset of the disability and continuity of symptomatology provided by the Veteran is not credible because of the conflicting evidence provided.  The Board finds that the VA opinions are more persuasive because of the expertise and training of the examiners and because they reviewed the medical history.  The Veteran has not submitted any contrary medical evidence that supports his claim that lumbar and cervical spine disabilities were incurred in service.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claims for service connection for cervical and lumbar spine disabilities.  Therefore, those claims must be denied.


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


